DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is a response to an application filed 07/31/2019. This application claims benefit of a Provisional Application No. 62/714,633, filed 08/03/2018, wherein claims 1 – 20 are pending and ready for examination.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1:
 A method of determining that a file received by a computing device comprises malicious code, the method comprising:
       receiving a file;
       extracting or generating raw text from the file;
       analyzing the raw text to generate a result;
       generating a score based on the result; and
       taking protective action if the score exceeds a predetermined threshold.

Step
Analysis
1:  Statutory Category?
Yes.  The claims recite a series of steps making the claims a process.
2A - Prong 1:  Judicial Exception Recited?
Yes.  The claim recites the limitation of determining malicious code in a received file.  
This limitation, as drafted, is a process that, under its broadest reasonable interpretation, 


No. The claims recites one additional element: that a computing device is used to perform the steps of receiving, extracting, analyzing the extracted text to generate a result and score, and take action steps. 
The computer in these steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data (identifying similarities in data and classifying the data accordingly). This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits (taking protective action if score exceeds threshold) on practicing the abstract idea. 
The claim is directed to the abstract idea. 



Claim 2: The method of claim 1, wherein the analyzing step comprises:
              tokenizing the raw text to generate tokens;
              lemmatizing the tokens to generate lemmatized tokens; and
              vectorizing the lemmatized tokens to generate the result, wherein the result comprises

Step
Analysis
1:  Statutory Category?
Yes.  The claims recite a series of steps making the claims a process.
2A - Prong 1:  Judicial Exception Recited?
Yes.  The claim recites the limitation of tokenizing the raw text to generate tokens; lemmatizing the tokens to generate lemmatized tokens; and vectorizing the lemmatized tokens to generate the result, wherein the result comprises a vector set.
These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of vectorizing the lemmatized tokens. Nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “received by a computing device” language from preceding claim 1, the claim encompasses the user which can be reasonably interpreted as a computing device lemmatizing a class or group of data by visual inspection. Thus, the claim recites grouping or classification of data that can be accomplished via a mental process. 

No. The claims recites one additional element: that a computing device is used to perform the steps of lemmatizing the tokens to generate lemmatized tokens; and vectorizing the lemmatized tokens to generate the result, wherein the result comprises a vector set. The computer in these steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data (identifying similarities in data and classifying the data accordingly). This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it 
Thus, the claim is ineligible because it is directed to the abstract idea. 




Claims 3-8 ultimately depend from claim 1 and are rejected for the reasons as set forth in Claim 1.
Claims 9-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because claims 9-16 recites a computer-readable storage medium comprising instructions which may be interpreted as software according to Applicant’s Specification. Computer programs claimed as computer listings per se, i.e., the descriptions or expressions of the programs are not physical "things". They are neither computer components nor statutory processes, as they are not "acts" being performed. Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer, which permit the computer program's functionality to be realized.
M.P.E.P. 2601.1 Section I states, “Since a computer program is merely a set of instructions capable of being executed by a computer, the computer program itself is not a process and USPTO personnel should treat a claim for a computer program, without the [non-transitory] 
               Claims 9-16 do not provide the non-transitory computer-readable medium needed to realize the program’s functional-ity and as such are not limited to statutory subject matter and are therefore non-statutory.  It is suggested by Examiner that the system claim be amended to require hardware, such as a "hardware memory" in order to remove any non-statutory embodiments from the claim scope.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-9, 14-17, and 20 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Leidner; Jochen L. et al, US 20120221486 A1, August 30, 2012, hereafter referred to as Leidner.

            As to claim 1, Leidner teaches a method of determining that a file received by a computing device comprises malicious code – Leidner [0090] Figure 17a Method 3000, the method comprising:receiving a file – Leidner [0090] the ERP system obtains information and content of interest from credible news/media sources (news feeds, blogs, websites, etc.) from internal or external sources);
            extracting or generating raw text from the file – Leidner [0090] the ERP system applies linguistic computational analysis and learned risk taxonomy to the obtained information from step 3010 to identify risks and entities referenced or mentioned in the content; analyzing the raw text to generate a result – Leidner [0090] the ERP system associates risks with one or more entities identified in step 3020); generating a score based on the result – Leidner [0090] the system applies a risk taxonomy to arrive at a separate score or indication or a derivative score or indication for at least two risk components); and
           taking protective action if the score exceeds a predetermined threshold – Leidner [0114] the ERP system allows investors to apply a risk-based threshold parameter.

           As to claim 6, Leidner teaches the method of claim 1, wherein the protective action comprises: suspending a process associated with the file - Leidner [0090] for an entity having an ERP, generate an expression representing predicted behavior and/or a suggested action to take in light of the predicted behavior (e.g., buy, sell or hold) of the entity's corresponding stock price. Here, the claimed ‘suspending a process’ is taught by Leidner as ‘hold’).

           As to claim 7, Leidner teaches the method of claim 6, wherein the protective action further comprises:
           generating an alert for a user - Leidner [0106] …The system may issue alerts or take other action).

          As to claim 8, Leidner teaches the method of claim 1, wherein the protective action comprises:
          generating an alert for a user - Leidner [0106] …The system may issue alerts or take other action).
         As to claim 9, claim 9, claim 9 is a computer-readable storage medium that is directed to the method of claim 1.  Therefore, claim 9 is rejected for reasons as set forth in claim 1.

          As to claim 14, claim 14, claim 14 is a computer-readable storage medium that is directed to the method of claim 6.  Therefore, claim 14 is rejected for reasons as set forth in claim 6.

         As to claim 15, claim 15, claim 15 is a computer-readable storage medium that is directed to the method of claim 7.  Therefore, claim 15 is rejected for reasons as set forth in claim 7.

         As to claim 16, claim 16, claim 16 is a computer-readable storage medium that is directed to the method of claim 8.  Therefore, claim 16 is rejected for reasons as set forth in claim 8.

          As to claim 17, Leidner teaches a computing device comprising a processor and memory, wherein during operation the processor is configured by software instructions stored in the memory to: – Leidner [0090] Figure 17a Method 3000, the method comprising:            receiving a file – Leidner [0090] the ERP system obtains information and content of interest from credible news/media sources (news feeds, blogs, websites, etc.) from internal or external sources);
            extract or generate raw text from the file – Leidner [0090] the ERP system applies linguistic computational analysis and learned risk taxonomy to the obtained information from step 3010 to identify risks and entities referenced or mentioned in the content; 
          tokenizing the raw text to generate tokens – Leidner [0049] the text corpus is tokenized into a set of sentences);
          lemmatizing the tokens to generate lemmatized tokens – Leidner [0049] At step 330, all instances of a risk, which is indicated by "*", is extracted from the tokenized text.  Here, the claimed ‘lemmatizing’ is suggested by Leidner as ‘extracted’ because Leidner is taking away sentences that have similar wording or words indicated by the “*”);
vectorize the lemmatized tokens to generate a vector set – Leidner [0049] At step 340, a taxonomy of risks is constructed into a tree by organizing all fillers matching the risk, i.e."*".  generating a score based on the vector set– Leidner [0090] the system applies a risk taxonomy to arrive at a separate score or indication or a derivative score or indication for at least two risk components); and
           perform protective action if the score exceeds a predetermined threshold – Leidner [0114] the ERP system allows investors to apply a risk-based threshold parameter.    
    
As to claim 20, claim 20, claim 20 is a computing device that is directed to the method of claim 8.  Therefore, claim 20 is rejected for reasons as set forth in claim 8.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 2-5, 10-13, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Leidner, in view of Kothandaraman; Ramkumar et al, US 20200019822, January 16, 2020 hereafter referred to as Kothandaraman.

          As to claim 2, Leidner teaches the method of claim 1, wherein the analyzing step – Leidner – Figure 4, comprises: 
          tokenizing the raw text to generate tokens – Leidner [0049] the text corpus is tokenized into a set of sentences);
          lemmatizing the tokens to generate lemmatized tokens – Leidner [0049] At step 330, all instances of a risk, which is indicated by "*", is extracted from the tokenized text.  Here, the claimed ‘lemmatizing’ is suggested by Leidner as ‘extracted’ because Leidner is taking away sentences that have similar wording or words indicated by the “*”); and
           vectorizing the lemmatized tokens to generate the result, wherein the result comprises a vector set – Leidner [0049] At step 340, a taxonomy of risks is constructed into a tree by organizing all fillers matching the risk, i.e."*".  LEIDNER SUGGESTS lemmatizing the tokens to generate lemmatized tokens; vectorizing the lemmatized tokens to generate the result, wherein the result comprises a vector set HOWEVER IN AN ANALAGOUS ART KOTHANDARAMAN TEACHES lemmatizing the tokens to generate lemmatized tokens – Kothandaraman [0032] The Natural Language Processor 120 includes a parser 122 that parses text or unstructured data extracted from one or more of the data sources 110.sub.1 . . . 110.sub.N and a tokenizer 124 that generates tokens from the parsed data. A lemmatizer 126 accesses the tokens for one or more of stemming and lemmatization which includes morphological analysis of various forms of words, removal of inflectional endings) vectorizing the lemmatized tokens to generate the result, wherein the result comprises a vector set - Kothandaraman [0035]… The models 242 and 244 are evaluated and one of the best scoring models 242 and 244 is selected to classify each of the KPIs into one of a usable KPI or an unusable KPI. In an example, the classification models 242, 244 can implement …Support Vector Machines (SVMs).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to simply incorporate Kothandaraman Natural Language Processor with Leidner kNN means clustering technique.  Leidner suggests the use of lemmatization but does not explicitly cite the resulting features of lemmatization while Kothandaraman provides a lemmatizer 126 to extract and vectorize similar text types.  Leidner would be motivated to consider Kothandaraman lemmatizer because there remains a growing need to extract data to utilize and leverage sources of information for risk-based solutions as taught by Leidner at location [0016]).

              As to claim 3, the combination of Leidner and Kothandaraman teaches the method of claim 2, wherein the protective action comprises: suspending a process associated with the file - Leidner [0090] for an entity having an ERP, generate an expression representing predicted behavior and/or a suggested action to take in light of the predicted behavior (e.g., buy, sell or hold) of the entity's corresponding stock price. Here, the claimed ‘suspending a process’ is taught by Leidner as ‘hold’).

              As to claim 4, the combination of Leidner and Kothandaraman teaches the method of claim 3, wherein the protective action further comprises generating an alert for a user - Leidner [0106] …The system may issue alerts or take other action).

             As to claim 5, the combination of Leidner and Kothandaraman teaches the method of claim 2, wherein the protective action comprises: generating an alert for a user - Leidner [0106] …The system may issue alerts or take other action).             
            
             As to claim 10, claim 10, claim 10 is a computer-readable storage medium that is directed to the method of claim 2.  Therefore, claim 9 is rejected for reasons as set forth in claim 2.

              As to claim 11, claim 11, claim 11 is a computer-readable storage medium that is directed to the method of claim 3.  Therefore, claim 11 is rejected for reasons as set forth in claim 3.

             As to claim 12, claim 12, claim 12 is a computer-readable storage medium that is directed to the method of claim 4.  Therefore, claim 12 is rejected for reasons as set forth in claim 4.

            As to claim 13, claim 13, claim 13 is a computer-readable storage medium that is directed to the method of claim 5.  Therefore, claim 13 is rejected for reasons as set forth in claim 5.
 
            As to claim 18, claim 18, claim 18 is a computing device that is directed to the method of claim 3.  Therefore, claim 18 is rejected for reasons as set forth in claim 3.

            As to claim 19, claim 19, claim 19 is a computing device that is directed to the method of claim 12.  Therefore, claim 19 is rejected for reasons as set forth in claim 12.
           

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B. JONES whose telephone number is (571) 272-9637.  The examiner can normally be reached on Mon - Fri., 5:30 a.m. to 2:00 p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-3900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /WILLIAM B JONES/Examiner, Art Unit 24913/16/2021

/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491